DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 06/10/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.  
Response to Amendment
This action is in response to Applicant’s amendment filed on 06/10/2022 from which Claims 1-20 are pending.  Claims 10-19 are withdrawn and of the Claims under consideration Claims 1-5, 7-9 and 20 were amended.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 06/10/2022.   
Claim Rejections - 35 USC § 112(a)
Claims 1-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-9 and 20, Claims 1 and 20 recite “bonding layer that is provided on the absorbing glass substrate that has a single layer structure, and that comprises a dehydrated condensate of at least one coupling agent, said coupling agent comprising a silicon compound containing a Si atom and a metal alkoxide containing one or more selected from a Ti atom, a Zr atom, and an Al atom. . .”  The Pub provides at least at ¶s:  0024, 0030, 0035-0036, 0045, 0051, 0122, 0132 ,that the silicon compound is of a particular formula.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " coupling agent comprising a silicon compound containing a Si atom and a metal alkoxide containing one or more selected from a Ti atom, a Zr atom, and an Al atom” but rather a genus of - - silicon compound of particular formulae such as formula (1)-(5). - -.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because coupling agent comprising a silicon compound containing a Si atom and a metal alkoxide containing one or more selected from a Ti atom, a Zr atom, and an Al atom such as silsesquioxanes of the formula (RSiO)1.5 or polydialkylsiloxane of the formula (R2Si-O-Si R2)n both with metal alkoxide side chains at R are not described and the specification to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, that applicant was in possession of the invention as now claimed of such coupling agent comprising a silicon compound containing a Si atom and a metal alkoxide containing one or more selected from a Ti atom, a Zr atom, and an Al atom.  Also in accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘coupling agent comprising a silicon compound containing a Si atom and a metal alkoxide containing one or more selected from a Ti atom, a Zr atom, and an Al atom’ in the application as filed.     
Claim Rejections - 35 USC § 112(b)
Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-9 and 20, Claims 1 and 20 both recite absorbing glass substrate . . . a bonding layer that is provided on the absorbing glass substrate . . .”  This recitation is unclear, confusing and indefinite whether the absorption of the glass substrate is all types of electromagnetic radiation from gamma rays to radio waves and including visible light which the application as filed describes at ¶ 0253 as transmitted from the film of the optical filter.  
Also regarding Claims 3-4 recite “at least one coupling agent . . . is selected from compounds represented by Formula . . .”  This recitation is unclear and indefinite whether the coupling agent with these formula have lost the coupling agent comprising the silicone compound or are these formulae coupling agents in addition to the silicon compound.  Therefore the claims are indefinite.   
Claims 5 and 7-9 recite “coupling agent . . . reaction product between . . . ” which is unclear and indefinite whether this reaction product is the same or different from the dehydrated condensate of at least one coupling agent of Claim 1 from which these claims indirectly depend.    
Claim 6 recites “a dehydrated condensate of silanol”  This recitation is unclear, vague and indefinite whether such dehydrated condensate of silanol is the same or different from the dehydrated condensate of at least one coupling agent in Claim 1 from which Claim 6 indirectly depends?    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 6 and for Claim 3-5 and 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0067243, Shiono et al. (hereinafter “Shiono”) evidenced by U.S. 2004/0082460, Yamane et al., (hereinafter “Yamane”) in view of KR 920004191B1, Chia-Cheng Lin et al further in view of U.S. 2002/0123592, Zhang et al. (hereinafter “Zhang”).  
For KR 920004191B1 the original KR patent and the English machine translation was retrieved from the Google Patents website https://patents.google.com/patent/KR920004191B1/en?oq=KR920004191, where the latter will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Lin”. 
Regarding Claims 1-2, and 6 and for Claims 3-5 and 7-9 and 20, Shiono discloses in the entire document particularly in the abstract and at ¶s 0002, 0009-0010, 0027-0028, 0059, 0075, 0105-0107, 0148, 0182, 0193, 0195, 0197 an optical filter includes an absorption layer which increases a visible light transmittance while having a good near-infrared blocking characteristic, and which is excellent in not only adhesiveness with respect to a layer to be abutted, but also light resistance.  The absorption layer containing a near-infrared absorbing dye containing a squarylium-based dye and a transparent resin {reading on resin layer}; and an inorganic or organic material in contact with the absorption layer.  The optical filter transmits visible light and cuts off near-infrared light, and an imaging device provided with the optical filter.  
From ¶ 0105 the absorption layer can contain an UV dye (U), in addition to the NIR dye (A) and the transparent resin (B).  As the UV dye (U) (also referred to as dye (U), hereinafter), When the UV dye (U) satisfying (ii-1) is used, it is possible to obtain a good ultraviolet blocking characteristic without decreasing the transmittance at a wavelength of equal to or greater than 430 nm, because the maximum absorption wavelength has appropriate and steep rising of the absorption spectrum.  From ¶ 0148 the transparent resin (B) can be an acrylic resin, an epoxy resin, an ene-thiol resin, a polycarbonate resin, a polyether resin, a polyarylate resin, a polysulfone resin, a polyethersulfone resin, a polyparaphenylene resin, a polyarylene ether phosphine oxide resin, a polyimide resin, a polyamide-imide resin, a polyolefin resin, a cyclic olefin resin, and a polyester resin.  Regarding these resins, one thereof may be used solely, or two or more thereof may be mixed and used.  
From ¶s 0002, 0009-0010, 0027-0028, 0075, 0182 and 0193 the absorption layer has excellent adhesiveness with respect to a substrate, such as transparent absorption-type glass like fluorophosphate-based glass or a phosphate-based glass.  Yamane evidences in the abstract that near-infrared light-absorbing glass in which good color compensating characteristics are maintained even without containing harmful arsenic includes glass comprised of fluorophosphate glass or phosphate glass, and comprises 0.1 weight percent or more of copper based on CuO, 0.005 to 0.5 weight percent of iron based on Fe2O3, 0.01 to 1 weight percent of antimony based on Sb2O3, and no arsenic {reading on light absorbing glass substrate of phosphate-based glass or fluorophosphate-based glass and on resin layer on the absorbing glass substrate}.  
The inorganic multilayer film in a second layer, such as a glass or a dielectric multilayer film, may have for each of the first layer, absorption layer, and the second layer may have one layer or two layers or more in the present filter.  From ¶s 0194-0195 the dielectric layer functions as an alkali barrier film, which enables to improve the durability of the filter, where examples of the dielectric layer preferably include SiO2 , SiOx, Al2O3, which may be between the transparent substrate and the absorption layer. From ¶s 0153-0154, 0161, 0195 the filter may also further have an adhesive film from pretreatment with the same one or more silane coupling agents of the absorption layer between the transparent substrate 14 and the absorption layer 11 of the figures.  The dielectric layer (alkali barrier film) or the adhesive film, or both of the dielectric layer and the adhesive film is between the transparent substrate made of the glass and the absorption layer.  
From ¶s 0154, 0161, 0197 an adhesiveness-imparting agent, such as a silane coupling agent having at least one selected from the group consisting of a vinyl group, an epoxy group, a styryl group, a methacrylic group, an acrylic group, an amino group, an ureido group, a mercapto group, a sulfide group, and an isocyanate group can be included in the absorption layer.  Also at a time of applying the coating liquid, it is also possible to perform pretreatment on the transparent substrate, and as a pretreatment agent, one of the aforementioned silane coupling agent and the like can be used solely or two or more of the aforementioned silane coupling agent and the like can be mixed and used.  When the absorption layer is stacked on a main surface of the transparent substrate, surface treatment with a silane coupling agent may be performed on the surface to be stacked.  By using the transparent substrate after being subjected to the surface treatment with the silane coupling agent, for example, the same one as one used for the absorption layer, adhesiveness with the absorption layer can be increased.  
However Shiono disclosing silane coupling agent for an adhesion promoter in the absorption layer, pre-treating the transparent substrate with silane coupling agents and having an adhesive layer between the transparent substrate and the absorption layer does not expressly disclose a bonding layer comprising a coupling agent composition of at least one dehydrated condensate or reaction product of a silicon compound containing a silicon atom and a metal alkoxide containing and at least one of a Ti, Zr and Al atom or combination thereof in a ratio, for pending claim 2, or with condensate of silanol, for pending claim 6, between the substrate and absorption layer resin layer.  
Lin from the claims and page 2/16 full ¶s 9-13, page 4/16 and page 7/16 full ¶s 2 and 10-16 of discloses Formula (I), below, in which silicon and metal ions are condensation-polymerized by the organic alkoxysilane of the following general formula (I) and at least one metal alkoxide of the following general formula (II), dispersed in the resulting inorganic oxide polymer network.  A polymerization product of the general formula Rx Si (OR ')4-x (I) M (OR'') Z (II) where R is an organic radical, R 'is a low molecular weight alkyl radical, x is at least 1 and less than 4, M is a metal forming a hydrolyzable alkoxide, Z is the valence of M, and R' is low molecular weight alkyl radicals {reading on condensate of coupling agent  * . 
A process for preparing a polymerization product comprising the following steps a-d: a. Partially hydrolyzing the organoalkoxysilane of the following general formula in an organic solution: Rx Si (OR') 4-x (wherein R is an organic radical, like alkyl, vinyl, methoxyethyl, phenyl, γ-glycidoxypropyl, i.e. epoxy, or γ-methacryloxypropy (See page 4/16 and from Shiono the vinyl, epoxy, or methacryl are for coupling agents), R' is a low molecular weight alkyl radical, and x is at least 1 and less than 4); b. adding a metal alkoxide of the following general formula to the partially hydrolyzed organic alkoxysilane; M (OR ") Z (Wherein M is a metal forming a hydrolyzable alkoxide, Z is the valence of M and R'' is a low molecular weight alkyl radical.); c. reacting the metal alkoxide with the partially hydrolyzed organic alkoxysilane; and d. further water is added to hydrolyze the composition.  In (a) partially hydrolyzed alkoxides of the general formula: R x Si (OR ') 4-x (wherein R is an organic radical, R 'is a low molecular weight alkyl radical and x is less than 4 and may be zero)  In (b) colloidal cerium oxide (CeO 2 ), is in an amount capable of forming the oxide network when applying the substrate to form a film, the amount of which can provide the (a) alkoxide and ultraviolet resistance.  An optically clear coating composition {reading on optical filter of the pending claims} wherein said (b) cerium oxide is present.  The process is carried out by the following steps a-e: a.  adding less than equivalent amount of water to the organoalkoxysilane: b. partially hydrolyzing the organoalkoxysilane until the amount of water is fully reacted according to the following general formula: R x Si (OR ') 4-x + yH2O → Rx Si (OR') 4-xy (OH) y + y R'OH wherein y is greater than or equal to 1 and less than 4-x; c. adding said metal alkoxide to said partially hydrolyzed anhydrous organoalkoxysilane: d. reacting the metal alkoxide with the partially hydrolyzed organic alkoxysilane until all the metal alkoxide reacts with the partially hydrolyzed organoalkoxysilane to form an oxide network according to the following general scheme:
  
    PNG
    media_image1.png
    175
    372
    media_image1.png
    Greyscale
Sufficient water is added so that the composition is completely hydrolyzed.  Injecting the metal alkoxide or an alkylalkoxide into the partially hydrolyzed organic alkoxysilane reacts the hydrolyzable alkoxy group with and condenses the hydroxyl bonds of the partially hydrolyzed organic alkoxysilane to form an inorganic oxide network (See page 4/16).  The method comprises drying the hydrolyzed composition to form a dried gel and treating the dried gel with an aqueous fluid to remove residual alkoxy radicals by solid state hydrolysis {reading on dehydrated condensate of at least one coupling agent the coupling agent such as shown in Shiono}.  
The process for preparing an organic-inorganic hybrid polymer comprising: the following steps a-c: a) hydrolyzing the organic functional alkoxysilane of the following general formula; Rx Si (OR ') 4-x (wherein R is an organic functional radical, R 'is a hydrolyzable low molecular weight alkyl group, and x is at least 1 to less than 4); b) reacting the organic functional R with a polymerizable organic monomer to form an organic inorganic hybrid; and c) polymerizing the organic-inorganic hybrid to form an organic-inorganic hybrid polymer {reading on reaction product of claims pending claims 4-5}.  In a) partially hydrolyzed alkoxysilanes of the general formula: R x Si (OR ') 4-x (wherein R is an organic radical, R 'is a low molecular weight alkyl radical and x is less than 4 and may be zero); and in b) an organotin compound of the following general formula, which is compatible with said partially hydrolyzed silicon alkoxide and capable of thermally reacting for tin oxide formation: Rn "Sn X4-n  wherein R '' is an alkyl or aryl radical, X is selected from the group consisting of alkoxy, aryloxy, carboxy, oxy, halo or -OSn R''3 , n is 1 to 3.  Said (a) alkoxysilane and (b) organic tin compound are present in an amount that is applied to the substrate as a coating and capable of forming a transparent oxide film containing silicon and tin when heated to a sufficient temperature.  Coating composition has pyrolytic adhesion of the oxide film comprising tin.  
The coating composition comprises a polymerization product or a coating composition applied to a surface of a substrate like or polycarbonate, and thermally reacting the composition to form an oxide film containing silicon on the surface of substrates like glass, metal and ceramic phases as well as on plastics like polycarbonate.  The polymerization product can have M as titanium or zirconium.  Also the polymerization product can have metal alkoxide as a hydrolyzate of aluminum alkoxide or aluminum isopropoxide {as for pending Claims 3-5}.  The polymerization product can have at least two reacted metal alkoxides (See pg 2 of 16).  The coating composition provides abrasion resistance consisting of an organic alkoxysilane and a hydrolyzable metal compound such as titanium or zirconium.  Active, soluble and polymerizable titanium or zirconium species are produced from titanium or zirconium alkoxides and reacted with silanol groups to disperse or polymerize the titanium or zirconium species into the silicon-oxygen network of the organosiloxane polymer to form the composition {reading on dehydrated condensate of silanol for pending Claim 6}.  Titanium or zirconium in the reticulated polymer modifies the hardness and refractive index and intermittent properties of the polymer.  When such titanium or zirconium modified polymer coatings are applied to the surface of a plastic substrate, the coatings have increased chemical resistance, refractive index and UV protection, as well as wear resistance.  
The coating composition also includes preparing a silane/alumina sol-gel by adding an organoalkoxysilane into an aqueous alumina sol made from hydrolyzable aluminum alkoxide.  Hydrolysis and condensation of the organic alkoxysilane with hydrolyzed aluminum alkoxide forms a siloxane/alumina copolymer with organic components.  The organosiloxane/alumina composition can also include pigments or blends of pigments to form durable non-porous paints that can be applied by conventional methods and readily curable at temperatures as low as 80°C.  In addition to providing wear resistance, the coating composition also involves optimizing various properties such as alkali resistance, adhesive strength, chemical resistance, moisture stability and refractive index in optical coating.  A multi-component system is encompassed for mixing organoalkoxysilane compositions with combinations of other components such as hydrolyzable alkoxides such as aluminum, titanium, tantalum, hafnium and the like to form inorganic oxide network polymers that optimize all implementations.  This organic alkoxysilane/mixed metal composition can be coated for wear and chemical resistance, i.e. resistance to alkali or oxidation, on glass, metal and ceramic phases as well as on plastics. The organoalkoxysilane / mixed metal alkoxide composition may also serve as a binder and carrier for pigments for the formation of opaque and/or colored coatings.  
The coating composition provides protection of plastic substrates, such as polycarbonates underneath, from damage of ultraviolet radiation by transparent coatings containing stable cerium oxides, a type that strongly absorbs ultraviolet rays.  UV protective coatings containing the transparent cerium oxide of the present invention are alkoxides of other metals and/or silicon, which are hydrolyzed and polymerized by condensation to form a film in which cerium is incorporated into the oxide network of the coating and from an aqueous sol containing colloidal cerium oxide.  The fully hydrolyzed composition is preferably applied in a conventional process such as spraying, dipping or flow coating on the surface of the substrate. The coating composition is dried to remove alcohol and water solvent and then heated to provide continuous promotion of condensation polymerization and cure to a rigid glassy wear resistant film (See pg 7/16).  
From page 3/16 after preparing the alumina sol, an organic alkoxysilane is added.  The organoalkoxysilane reacts with the hydrolyzed alumina sol to form a silicon-oxygen-aluminum network according to the following general scheme: 
AlO (OH) + Rx Si(OR') 4-x → -O-Al-O-SiRx (OR')4-x-1 + R'OH.  In aqueous alumina sol, the residual alkoxy groups of the organoalkoxysilanes are hydrolyzed according to the following general scheme: 
-O-Al-O-SiRx (OR')4-x-1 + (4-X-1) H2O→-O-Al-O-SiRx(OH)4-x-1 + (4-X-1) R'OH.  
The various organic alkoxysilanes preferably are organic alkoxysilanes of the general structure Rx Si(OR)4-X:  wherein X is less than 4, preferably 1, R is an organic radical and R' is a low molecular weight alkyl radical.  R is low molecular weight, preferably alkyl having 1-6 carbons or vinyl, methoxyethyl, phenyl, γ- glycidoxypropyl or γ-methacryloxypropyl, and  R' is preferably an alkyl group having 2-4 carbons.  In particular, the organic alkoxysilane is preferably one wherein R is methyl and R' is ethyl;  More preferred organoalkoxysilanes are methyl triethoxysilanes. 
The organoalkoxysilane is preferably in an amount such that the molar ratio of silica (SiO2 ) to alumina (Al2O3) is about 10:1 - 1:1, more preferably about 6:1 to 1:1.  It is added in the amount which becomes the resulting organosiloxane/alumina sol useful as a coating composition for application to the substrate surface.  An important feature is that the proportion of the metal alkoxide can be selected to make coatings with the desired refractive index “Rf”.  (See 2 and 4/16 ¶s 2-5).  Given the ratio of about 10:1 to 1:1 of silica (SiO2 ) to alumina (Al2O3) such a ratio results in a ratio of Ti + Zr + Al to Ti + Zr + Al + Si of 1/11 (i.e. 10 +1) to 2 (i.e. 1+1) which results in a ratio of 0.09 to 0.5 which is within the range of pending Claim 2 of greater than 0 up to 33.3.  Also at a 10 to 1 ratio of SiO2 to Al2O3 gives an amount for a total or 11 of 10/11 = 90.1 % of SiO2 to 10% Al2O3 to 1:1 or a 50:50 ratio of SiO2 to Al2O3.  This gives a range of SiO2 of 50 to 90.1 % to 10 to 50 % of Al2O3 or metal oxide.  This range at least overlaps on the ranges of pending Claims 7- 9 of 50 to 100 to 0 to 50 mol %, 80 to less than 100 and 0 to 20 mol % and 85-94 to 6-15 mol%, respectively.  Such overlap exists in that a mol or SiO2 is 60 gm and Al2O3 is 100 gm or the former is 3/5 the latter.  So a :1:1 ratio is 37.5 mol % of SiO2 to 50 mol % of Al2O3 up to 85.7 mol% of SiO2 to 14.2 mol % of Al2O3 for a 10:1 ratio.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.
From 4/16 ¶s 2-5 preferably, the organoalkoxysilane is first at least partially hydrolyzed by adding less than an equivalent amount of water to the organoalkoxysilane in solution, preferably in alcohol.  Organic alkoxysilanes have the following general structural formulas: RxSi(OR')4-x  wherein R is an organic radical, R' is a low molecular weight alkyl radical and x is at least 1 and less than 4 so that the organic alkoxysilane has three hydrolysis sites; preferably x is 1. The organic radical R is lower (C1 to C6) alkyl or vinyl, methoxyethyl, phenyl, γ-glycidoxypropyl or γ-methacryloxypropyl and preferably R' is selected from the group consisting of methyl, ethyl, propyl and butyl.  Preferred organoalkoxysilanes are those in which R is methyl and R' is ethyl, in particular methyl triethoxysilane.  Another preferred organic alkoxysilane is γ-glycidoxypropyl trimethoxysilane.  Mixtures of organic alkoxysilanes are also preferred.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shiono the optical filter with near infrared light absorbing phosphate-based glass or fluorophosphates-based glass and an absorbing resin layer on the glass with silane coupling agent therebetween as a pretreatment of the glass, where an adhesive layer can also be therebetween, where from Lin the organic-inorganic hybrid for adhesion as single adhesive layer to glass, ceramic or plastic of a coupling agent composition of hydrolyzed and polycondensed silane coupling agent compound with Si atom and metal alkoxide of Ti, Zr or Al Ti, Ar or Al atoms for a ratio of Ti + Zr + Al to Ti + Zr + Al + Si of 0.09 to 0.5 in an amount of the SiO2 to metal alkoxide like Al2O3 from 37.7 to 84.7 mol % and to 14.2 mol % of Al2O3 as or with given the similar purpose of adhesion with glass adhesive layer of Shiono motivated to have optical wear resistance with optimized properties of alkali resistance, adhesive strength, chemical resistance, moisture stability and refractive index in an optical coating as for Claims 1-2 and 6 and in amounts for Claims 3-5 and 7-8 and 20.  Furthermore the combination of Lin with Shiono has a reasonable expectation of success because Shiono has silane coupling agent as an adhesion promoter and can have an adhesion layer between the glass substrate and absorbing resin layer (i.e. organic) and Lin has the silane, silicon atom, with Ti, Zr or Al atom containing alkoxides in the hybrid for adhesion with glass, metal, ceramics and plastic substrates for optical coatings.  
To any extent that Shiono in view of Lin does not disclose the hybrid coating for adhesion with a silicon compound of organosilane with Si and one or more of metal oxide of Ti, Zr or Al as an interlayer Zhang is cited.  
Zhang is directed as is Shiono to optical coatings on glass substrates as disclosed in Zhang in the abstract ¶s 0003, 0009, 0014, 0022, 0029-0035, 0039, 0042-0044, 0057 as an organic-inorganic hybrid surface adhesion promoter for improving the processing and promoting adhesion of organic materials on silicon, glass, ceramic, and metal, where the adhesion promoter has the general formula, A-B, wherein A is hydrolyzed and polycondensed from a trioxysilane R -Si(OR')3 or its mixture with one or two more silanes, where R' is methyl, ethyl or propyl, and where R is an organic group of methacrylate, epoxy, amine, isocyante, hydroxide or non-halogens or halogens containing alkyl, alkenyl, aryl, alkylary or arylalky, like coupling agents (See ¶ 0014), and wherein B is hydrolyzed and polycondensed from an alkoxy silane, chloride silane, or alkoxy or chloride metal compound, whereby B reacts with a substrate to form a uniting group which is selected from the group consisting of Si--O --Si, M-O-M, M-O--Si and Si--O-M, M being a metal atom such as Al, Ti, Zr and Er (See ¶ 0057) {i.e. reading on coupling agent compound given the silanes, having a silicon atom, are with methacrylate, epoxy, amine, isocyante, or alkenyl (vinyl) and are the same as for Shiono which are silane coupling agents.  The former part, silane, provides a good adhesion with substrates while the latter one, alkoxy metal, provides the wetting and adhesion with the materials to be applied.  Since the surface promoter is macromolecular, with hydrolyzation and polycondensation, i.e., dehydrated condensate, it serves as a transition layer between inorganic substrate and the materials to be applied.  The hybrids can be easily applied on the substrates prior to the coatings, adhesives, or bulks to be applied.  Such hybrid adhesion promoter can also significantly improve the processability and quality of the coatings which are inert to hydrophilic substrates.  From ¶ 0034 in addition to its adhesion promotion function, the promoter can also act as a transit interlayer between substrate and top layer of polymer {reading on bonding layer between glass substrate and top layer of from Shiono absorption layer as the resin layer}.  
From ¶s 0022 and 0028-0029 an improved method for the industrial preparation of a silicon-containing polymer having a structure of organic polymers bonded through siloxane linkages and with excellent heat resistance in a simple and convenient process by using an inexpensive starting material of good availability, temperature properties, and good optical attenuation values so that these hereto silicic acid polycondensates are suitable for optical or opto-electronics.  Such is the organic-inorganic hybrid macromolecular surface adhesion promoter that, in addition to the advantage of regular macromolecular surface adhesion promoter, can be easily designed and synthesized, is thermally very stable, have the physical properties falling between those of organic polymer and inorganic materials.  In the hybrids, the organic part is phase separated from the inorganic part, and the phase domain for each phase is in nanometer scale.  Consequently, the hybrids are also called nano-composites. Organic-inorganic hybrids are usually synthesized by sol-gel process and the materials have been used as wear resistant coating, films, bulk materials, matrix for fibre composites, waveguides, and other applications.  
From ¶s 0035, 0039, 0042-0046, and 0057, the surface promoter is synthesized by first hydrolyzing and polycondensing a trioxysilane (R --Si(OR')3) or its mixture with another one or two silanes with acid or base as catalyst, where R is an organic group which has similar chemical structure to the organic materials to be applied on top and/or can chemically react with the materials to form covalent bonding, and R' is methyl, ethyl, and propyl.  In order fully to hydrolyze the silanes, extra water is usually added. H2O can be used for all kinds of applications.  When the reaction reaches a certain degree and the product is viscous if all the solvent and byproducts are removed, 5-30% of another silane or metal alkoxides are gradually added into the solution for co-polycondensation.  Tetramethoxysilane and tetraethoxysilane are typical silanes used for synthesizing silicon containing surface adhesion promoter, and the metal alkoxides with long chain alkyl-groups are suitable for synthesizing metal containing promoter.  Aluminum butoxide, zirconium propoxide, titanium butoxide, and zirconium butoxide are the examples of suitable metal alkoxides {reading on bonding layer with Si atom and one or more of Ti, Zr and Al atoms}.  
Given that 5 to 30% of another silane or metal alkoxides are added and the silane with silicon atom is replaceable with Ti, Zr or Al atom containing alkoxides, then such 5 to 30% any amount of replacement Ti, Zr or Al atom containing alkoxides.  Such an amount overlaps with the atomic % of Ti, Zr or Al {reading on pending Claim 2} compared to the atomic % of Si and Ti, Zr or Al.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
From ¶ 0044 before adding the above silane or metal alkoxides, a solvent should be added into the solution to reach a ratio of solvent to raw chemicals of 0.5:1 to 3:1.  After stirring for 2-7 hrs, water, with theoretically required amount for the silane or metal alkoxides, is added into the solution to fully hydrolyze the silane or metal alkoxides.  The resulted solution is then aged at room temperature for 24 hrs or longer before it is ready for use.  Some H--O--Si or H--O-M end groups will be left in the promoter and will be the important function groups reacting with substrates.  Given that H--O—Si from a silane is a silanol, remaining H--O--Si groups indicate other H--O--Si groups were dehydrated and condensed (reading on pending Claim 6}.  
Applicants are reminded that for wording of Claim 1 of “bonding layer that is provided on the absorbing glass substrate” that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Shiono as modified meets the requirements of the claimed optical filter, Shiono as modified clearly meet the requirements of present claims 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shiono as modified the optical filter with near infrared light absorbing phosphate-based glass or fluorophosphates-based glass and an absorbing resin layer on the glass with silane coupling agent therebetween as a pretreatment of the glass including as the adhesive layer a single adhesive layer for glass, metal, ceramic or plastic of a coupling agent composition of hydrolyzed and polycondensed silane coupling agent compound with Si atom and metal alkoxide of Ti, Zr or Al Ti, Ar or Al atoms for a ratio of Ti + Zr + Al to Ti + Zr + Al + Si of 0.09 to 0.5 in an amount of the SiO2 to metal alkoxide like Al2O3 from 37.7 to 84.7 mol % and to 14.2 mol % of Al2O3, as an adhesive layer between the glass and absorbing layer of Shiono, as afore-described, where from Zhang the organic-inorganic hybrid adhesive of Shiono modified by Lin is like Zhang’s interlayer surface adhesion promoter a single adhesive as that interlayer of a coupling agent composition of hydrolyzed and polycondensed silane coupling agent compound with Si atom and metal alkoxide of Ti, Zr or Al Ti, Ar or Al atoms for glass from Zhang useful with a top layer motivated to improve the processing and promotion of adhesion of organic materials on silicon or glass and to have excellent heat resistance, temperature properties, and good optical attenuation values as for the optical filter of Claims 1-2 and 6 and for amounts in Claims 3-5 and 7-9 and 20.  Furthermore the combination of Zhang with Shiono as modified has a reasonable expectation of success because Shiono as modified has silane coupling agent as an adhesion promoter with a condensed or reaction product of an organic-inorganic hybrid adhesive of organosilane silicon compound with Si and one or more of Ti, Zr or Al metal oxides as an adhesion layer between the glass substrate and absorbing resin layer (i.e. organic) and Zhang has similar silane, silicon atom, containing adhesion promoter with Ti, Zr or Al atom containing alkoxides in the hybrid adhesion promoter as an interlayer for glass substrates and organic optical coatings.    
Claim 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiono evidenced by Yamane in view of Lin further in view of Zhang and further in view of the article entitled “Densification of hybrid silica- titania sol-gel films studied by ellipsometry and FTIR”, A. Maia Seco, Materials Science and Engineering B76  193 - 199 (2000), hereinafter “Seco”.
Regarding Claim 3-5 and 7-9, Shiono in view of Lin further in view of Zhang is applied as to Claim 1 discloses the interlayer hybrid adhesion promoter with coupling agent of silicon compound like organosilane with metal alkoxides for M-O-Si, or Si-O-M (where, M is Ti, Zr or Al), however does not expressly disclose the formulae of pending Claims 3-5 and 7-9.   
Seco is directed as is Shiono as modified with Lin further modified by Zhang to hybrid silica-titania films from sol-gel of silane and Ti, Zr or Al alkoxides as disclosed by Seco in the abstract that Hybrid silica - titania films were prepared via sol- gel processing, by dip-coating on silicon wafer substrates, from organically modified silane and titanium isopropoxide precursors.  These hybrid sol - gel films were then subjected to selected heat treatments at temperatures up to 950°C and their densification was followed by ellipsometry and infrared absorption (FTIR) spectroscopy.  The volume fraction of residual porosity was estimated, based on the refractive index data.  A clear correlation was observed between the intensity of the infrared spectral shoulder near 1150 cm - 1 and the porosity values, for the different heat treatment temperatures.  For any treatment up to 950°C, the porosity of the hybrid silica-titania gel films was higher than that of the corresponding inorganic gel films, while both continuously decreased with increasing heat treatment temperature. The residual Si- CH3 groups, whose presence was identified in the hybrid silica - titania films until a temperature near 500°C, tend to be transformed into Si-OH (silanol) groups as they are eliminated. Most silanol groups are eliminated at a temperature near 600°C.  The hybrid silica - titania films were found to have a more porous and more compliant gel network than the corresponding inorganic films, while their structure appears to exhibit a smaller spread in the Si- O- Si intertetrahedral angle distribution.  From Table 1 the composition ratio of TEOS (tetraethoxysilane) or with MTES (methyltriethoxysilane) to TPOT (tetrapropoxytitanate) ranged from 50:50 for “HS”, hybrid silica, to 80:20 for “HST”, hybrid silica-titanate, and “ST”, inorganic silica titanate.  Such ratio of 50:50 reads on the ratio of pending Claim 7.  Also the ratio of 80:20 is slightly different than that of pending claim 8.  
As set forth in MPEP 2144.05, in the case where the prior art discloses a range of 50:50 to 80:20 for silicon compound to titanium compound, while the present claims require greater than 80 and less than 20 mole % for pending claim 8. 
It is apparent, however, that the instantly claimed amount of greater than 80 to less than 20 and that taught by Seco are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 80:20 disclosed by Seco and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of greater than 80 : less than 20 disclosed in the present claims is but an obvious variant of the amounts disclosed in Seco, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
For the range of pending claim 9 of between 85 and 94 mol% generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  
Also Figs. 1-7 indicate with heating temperatures of room temperature to less than 400ºC the CH3 group is still present along with the Si-O-Ti reading on formulae I, III and V with some CH3 converted to OH for pending claims 3-5.  From Zhang the tetra titanium alkoxides of ¶ 0046 read on formula VI of pending Claim 5 for the reaction products disclosed in Seco as titanium tetraisopropoxide (TIPO) like the titanium isopropoxide of Seco.  Seco discloses at Experimental Details, Results and discussion, and 3.1, 3.2 and 3.3 that films with a composition of 80 SiO2-20 TiO2 (all compositions are expressed in mol%) were prepared from precursor solutions containing 40% of TEOS, 40% of MTES and 20% of titanium isopropoxide (TPOT), plus ethanol solvent (eight times the molar concentration of the alkoxide total), water (water/alkoxides molar ratio = 4) and HCI catalyst. Some films were also prepared from solutions without MTES, or without TPOT. These compositions and respective acronyms are given in Table I.  Fig. 1 shows the evolution of the refractive index of HST films with heat treatment temperature. (The error bars indicated in the figure correspond to the instrumental errors plus the errors due to the experimental reproducibility of sample preparation.) The room temperature index was 1.46 at 633 nm and it increased continuously in an almost linear, but slightly curved fashion, until a maximum value of 1.57, corresponding to ca. 5% porosity (full densification would correspond to an index of 1.60.  From Fig. 2 the volume fraction of porosity can be decreased with heating at less than 500 to 600º C.  This aspect may be of importance when silica-titania-based compositions are used as waveguiding layers, as porosity should be minimized for optical applications.  From § 3.2 Fig. 3 shows a series of FTIR absorption spectra of HST films, for different heat treatment temperatures.  These infrared spectra cover both low and high frequency regions. The low frequency region includes the vibrations characteristic of the silica-titania gel network, namely: the dominant peak, located at 1039 cm - 1 before heat treatments, whose frequency in - creased with the heat treatment temperature up to 1073 cm - 1, which is due to the transverse optic (TO) component of the asymmetric stretch of the oxygen atoms along a direction parallel to Si-Si, plus substantial Si cation motion; the shoulder (Sh) feature on its high frequency side, discussed in detail further below; the peak near 940 cm - 1, due to Si- O- stretching vibrations in Si- O- Ti4 + sequences involving tetrahedrally coordinated Ti4 + ions {reading on reaction product for pending claim 7.  From the conclusion § 4 The IR spectra of the hybrid films showed the presence of organic (Si-CH3) groups until ca. 500°C and of Si- OH groups until ca.  600°C; until ca. 500°C, the film densification proceeded mostly by network condensation, with elimination of Si-OH and simultaneous oxidation of the Si- CH3 groups; above this temperature, most of the porosity was eliminated by viscous sintering, with a steady strengthening of the gel network.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shiono as modified the optical filter with near infrared light absorbing phosphate-based glass or fluorophosphates-based glass and an absorbing resin layer on the glass with silane coupling agent therebetween as a pretreatment of the glass, where an adhesive layer can also be therebetween, where the organic-inorganic hybrid surface adhesion promoter as a single adhesive interlayer of a coupling agent composition of hydrolyzed and polycondensed silane coupling agent compound with Si atom and metal alkoxide of Ti, Zr or Al Ti, Ar or Al atoms in amounts and ratios for glass useful with a top layer is substituted for or combined with the silane coupling agent treatment and adhesion layer of Shiono as modified, as afore-described for Claim 1, where from Seco the formulae III, V and VI of pending claims 3-5 and 7 and the reaction product for claim 7 in amounts around 80 mol% of the silicon compound to 20% of the titanium compound or optimized to be higher are obtained by reaction of TEOS and titanium alkoxide like butoxide or propoxide without sintering or densifying at temperatures above 500º C motivated to have a refractive index between 1.45 and 1.5 for the optical filter of Claims 3-5 and 7-9.  Furthermore the combination of Seco with Shiono as modified has a reasonable expectation of success because both are for coatings of silane titanium alkoxide coatings in optical applications.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Shiono evidenced by Yamane in view of Lin and further in view of Zhang and further in view of Seco.    
For Claim 20 Shiono in view of Lin further in view of Zhang and further in view of Seco is applied as to Claims 1, 5 and 9 hereby incorporated by reference.    
Response to Arguments
Applicant’s arguments with amendments filed 06/10/2022have been fully considered and are persuasive with respect to the prior rejections under 35 U.S.C. 132 and 112.  Such rejections under 35 U.S.C. 112 have been withdrawn.  However the arguments with regards to the rejections under 35 U.S.C. 103 are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787